Appellee filed this suit in the justice court of Bexar county, seeking to recover against appellants on an alleged breach of contract in respect to the alleged sale and purchase of goods. An appeal was taken from the judgment of the justice court to the county court for civil cases. Appellee there filed its first formal petition, in which it alleged that plaintiff and defendant entered into a contract for the sale and delivery of a carload lot of chairs, to be shipped at once f. o. b. Hight Point, N.C. for the sum of $428.25; terms cash, bill of lading attached. Appellee alleged specially it had complied with the contract, and appellants breached the contract, specifying the damage at $428.25; contract price of chairs, $103.20; freight, $95; demurrage, and $28 transfer and storage; total, $654.45 — admitting a set-off of $553.05, leaving a balance due. The case was tried with a jury on special issues, and, upon the verdict of the jury, the court rendered a judgment for appellee for $101.40. Many errors are claimed by appellant to have been committed by the court in the trial of the cause, and the case has been elaborately briefed and argued by both parties. We have carefully read and considered the same, and find no error assigned that should cause a reversal. The case seems to have been fairly tried, with a jury whose findings are supported by the evidence, and we so reason to set it aside. The judgment of the court is therefore affirmed.
 *Page 283